On the second petition for rehearing our attention has been called to the fact that the learned Commissioner who prepared the original opinion in this case inadvertently overlooked the record, and was in error as to some of the matters contained in the following paragraph of the opinion:
"The facts in this case, in this regard, show that a man by the name of Mullen had valid leases on these allotments, which would expire December 31, 1911. On the 5th day of September, 1911, the defendant in error obtained the leases involved herein, which, while dated of that date, did not commence to run until January 1, 1912; the surplus lease running five years from January 1, 1912, and the homestead lease to run one year from that date, thereby binding these lands under leases for times running in excess of that allowed by the act of Congress, in what is known as overlapping leases."
An examination of the record discloses that counsel for plaintiffs in error offered in evidence three separate leases to J.S. Mullen, one of the plaintiffs in error, which leases were excluded by the court upon objections made by counsel for defendant in error. The leases not having been introduced in evidence, although the court erred in rejecting them, the case should have been reversed and remanded by this court for a new trial, instead of with directions to render judgment for plaintiffs in error upon the evidence thus excluded, for, as pointed out by counsel, the defendant in error was not afforded an opportunity to attack the leases and show that they were void, as he claims he will be able to do upon another trial.
In the opinion it is stated that the lease on the surplus allotment was dated September 5, 1911, and was for a term of five *Page 212 
years, beginning January 1, 1912. The homestead lease and the surplus lease were executed on the same day, and the homestead lease was to begin January 1, 1912; but the record shows that the surplus lease was to run five years from its date. In the event defendant in error is able to show upon another trial that the Mullen leases, which were erroneously rejected, were invalid, this lease on the surplus allotment must be held valid, and the defendant in error, plaintiff below, would be entitled to recover at least this portion of the allotment. The leases executed on September 5, 1911, to the defendant in error, are not necessarily invalid, even if it should be found upon another trial that at the time of this execution the plaintiffs, in error had valid leases on the land expiring December 31, 1911. See Brown v. Van Pelt, 64 Okla. 109,166 P. 102; United States v. Noble, 237 U.S. 74, 35 Sup. Ct. 532, 59 L.Ed. 844; Hudson v. Hildt, 51 Okla. 359,151 P. 1063.
The substance of the rule announced in these, cases is that under the act of Congress of May 27, 1908, regulating the leasing of restricted Indian lands for agricultural purposes, a valid lease by the owner may be made of a restricted surplus allotment of a citizen of the Five Civilized Tribes while there is an outstanding valid unexpired lease thereon, provided such lease is made near the termination of the existing valid lease, and the circumstances are such that it is necessary to make the lease at such time in order to regulate the course of cultivation intended to be pursued the following year, and provided, further, that in no case shall such new lease be for a period of more than five years from its date, and, under similar circumstances, restricted homestead allotments may be leased for the ensuing crop year during the existence of a valid outstanding unexpired lease, the new lease to begin at the expiration of the existing lease.
We are satisfied with the opinion in all other respects, and the cause is therefore reversed and remanded, with directions, to the trial court to grant a new trial, and to take such other proceedings as are not inconsistent with the law as announced in the original opinion as modified herein.
All the Justices concur.